DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 depends on claim 28 which does not exist. 
In claim 15, “the rotary axis” lacks a proper antecedent.
Claim 15 claims that the rotary axis is parallel to the rotary axis and the rotary axis defines the longitudinal axis. These limitations are contradictory. The rotary axis defining the coupling longitudinal axis would be coaxial and not parallel. 
It appears that claim 15 should depend from claim 14 and based on the figures it appears that the coupling longitudinal axis is coaxial with the rotary axis and will be considered as such for the purposes of examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-15, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dye et al. (U.S. Patent No. 6395004).
Dye et al. discloses a medical instrumentarium (10) for implanting a hip joint endoprosthesis, which instrumentarium comprises at least one sawing template (20) with at least one guide slot (46A, 46B) for a saw blade, wherein the sawing template comprises at least one first coupling element (38) for temporarily coupling the sawing template to a second coupling element (32) of a rasp body of a prosthesis rasp in a coupling position. 
Regarding claim 2, the sawing template (20) comprises a coupling body (18) and a template body (116), and in that the at least one first coupling element (38) is arranged or formed on the coupling body (Figure 4), and in that the at least one guide slot is arranged or formed on the template body (Figure 6). 
Regarding claim 3, the instrumentarium further comprises a coupling device (34) for temporarily coupling the coupling body and the template body in a coupling position. 
Regarding claims 12, the medical instrumentarium further comprises a rasp body (16, though disclosed as a reamer, the cutting teeth would provide it the ability to rasp 
Regarding claim 14, the coupling device defines a coupling device defines a coupling longitudinal axis which is defined in particular by at least one of the first and second coupling elements (Figure 1)
Regarding claim 15, the rotary axis defines the coupling longitudinal axis (Figure 1, i.e. coaxial therewith).
Regarding claim 17, a first securing element (34) of a securing device is associated with the first coupling element (38), which first securing element in the coupling position is in engagement in at least one of a force and positive locking (threads can be considered positive locking) manner in a securing position with a second securing element arranged (32) on the rasp body
Regarding claim 20, the sawing template comprises two, three, four or more guide slots that are arranged in parallel to each other (Figure 6)
Regarding claims 1 and 13 Dye et al. discloses a medical instrumentarium (10) for implanting a hip joint endoprosthesis, which instrumentarium comprises at least one sawing template (20) with at least one guide slot (46A, 46B) for a saw blade, wherein the sawing template comprises at least one first coupling element (100) for temporarily coupling the sawing template to a second coupling element (32) of a rasp body of a prosthesis rasp in a coupling position. The first coupling element (100) is configured in the form of a coupling receptacle. 


Allowable Subject Matter
Claims 4-11, 16, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art alone or in combination fails to disclose a device configured to be used with a rasp having all the coupling elements disclosed such as the latching or snapping connection as claimed in detail. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472.  The examiner can normally be reached on 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW YANG/Primary Examiner, Art Unit 3775